         Case 1:17-cv-12472-DLC Document 72 Filed 03/03/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS




        LUIGI WARREN,
                   Plaintiff
        vs.
                                                         Civ. A. No. 17-12472-DLC
        THE CHILDREN’S HOSPITAL
        CORPORATION,
                   Defendant




                 PLAINTIFF’S MOTION FOR LEAVE TO FILE A FIRST
                             AMENDED COMPLAINT

       Plaintiff moves this court for an order pursuant to Fed. R. Civ. P. 15(a) for leave to file an

amended complaint. A copy of the proposed amended complaint is filed as an attachment to this

motion. The grounds for this motion are set forth in the accompanying memorandum.

       WHEREFORE, Plaintiff respectfully requests that this court grant Plaintiff's motion for

leave to file an amended complaint.

                                      Respectfully submitted,



                                         /s/ Luigi Warren
                                      Luigi Warren (Pro Se)
                                      202 S. Raymond Avenue, #205
                                      Pasadena, CA 91105
                                      Tel: (617) 275-1489
                                      luigi.warren@outlook.com

                                      Dated: March 3, 2020
         Case 1:17-cv-12472-DLC Document 72 Filed 03/03/20 Page 2 of 3




                                 RULE 7.1 CERTIFICATE

      I, Luigi Warren, hereby certify that, in accordance with Local Rule 7.1, I corresponded
by email with defendant’s counsel, who stated that defendant would not assent to this motion.

                                              /s/ Luigi Warren
                                            Luigi Warren (Pro Se)




                                               2
         Case 1:17-cv-12472-DLC Document 72 Filed 03/03/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I, Luigi Warren, hereby certify that, in accordance with Local Rule 5.2(b), the foregoing
document was filed through the ECF system on March 3, 2020 and will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing.

                                               /s/ Luigi Warren
                                             Luigi Warren (Pro Se)




                                                3
